;;..II'   ~.1,,   -a· ..   r
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                               UNITED STATES DISTRICT COU T
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                             CLER!<. U.S. DISTl'HCT COURT
                                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                               United States of America                        JUDGMENT I                arCRIMINAL CASE DEPUTY
                                                V.                             (For Offenses Committed On or After N avember 1, 198 7)


                               Nicolas Sanchez-Hilario                         Case Number: 3:19-mj-23848

                                                                               Stephen Patrick White
                                                                               Defendant's Attorney


REGISTRATION NO. 89173298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                     ---~------------------------
   •               was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                Nature of Offense                                                  Count Number(s)
8:1325                                         ILLEGAL ENTRY (Misdemeanor)                                        1

   •               The defendant has been found not guilty on count(s)
                                                                         -------------------
   •               Count(s)
                               ------------------
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                      I~   /




                                     .,.0\ TIME SERVED                       D __________ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal,
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, September 19, 2019
                                                                             Date of Imposition of Sentence


 Received - - - - - - - -
          DUSM
                                                                              HV
                                                                             HbNoRABLE F. A GOSSETT III
                                                                             UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                        3:19-mj-23848
